Dissenting Opinion by
Jacobs, J.:
I must respectfully dissent.
In Commonwealth ex rel. McNulty v. McNulty, 226 Pa. Superior Ct. 247, 251, 311 A.2d 701, 703 (1973), we reiterated the well known rule that “ ‘ [i] n a support proceeding, the trial judge who sees and hears the witnesses is in a better position than the Superior Court to decide the issue on its merits.’ Commonwealth ex rel. *32Friedman v. Friedman, 223 Pa. Superior Ct. 66, 67, 297 A.2d 158 [, 159, allocatur refused, 223 Pa. Superior Ct. xxxv] (1972). Absent a clear abuse of discretion an appellate court will not disturb a support order of the court below. Commonwealth ex rel. Sosiak v. Sosiak, 177 Pa. Superior Ct. 116, 118, 111 A.2d 157 (1955).”
Search as I may, I cannot find any abuse of discretion on the part of the lower court which fixed the order at $170.00 per month.
I would affirm the court below.
Price and Van der Voort, JJ., join in this dissenting opinion.